EXHIBIT 10.11



AUTOMATIC DATA PROCESSING, INC.

AMENDED AND RESTATED EMPLOYEES’
SAVINGS–STOCK PURCHASE PLAN
The following is an amendment and restatement of the Employees’ Savings-Stock
Purchase Plan of Automatic Data Processing, Inc., originally adopted on May 2,
1968 and approved by stockholders on October 31, 1968, as amended and restated
effective June 6, 2014.
1.Purpose. The purpose of the Plan is to provide eligible employees of the
Company and its Designated Subsidiaries with a convenient opportunity to
purchase Common Stock of the Company. It is the intention of the Company to have
the Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the
Code. The provisions of the Plan shall, accordingly, be construed so as to
extend and limit participation in a manner consistent with the requirements of
that section of the Code.
2.    Definitions.
(a)    “Administration Committee” means a committee appointed by the Board. In
the absence of a contrary designation by the Board, the Administration Committee
shall be the Compensation Committee of the Board.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Code” means the United States Internal Revenue Code of 1986, as amended.
(d)    “Common Stock” means the Common Stock of the Company, par value $.10 per
share.
(e)    “Company” means Automatic Data Processing, Inc., a Delaware corporation.
(f)    “Compensation” means the base salary (determined on such date as may be
established by the Administration Committee) received by an Employee from the
Company or a Designated Subsidiary; provided, however, that for sales Employees
“Compensation” may be established using the Company’s “sales benefits earnings
calculation” in effect from time to time, or such other method as may be
determined by the Administration Committee.
(g)    “Continuous Status as an Employee” means the absence of any interruption
or termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of: (i) sick leave, military leave, or
other bona fide leave of absence which is required by law to be considered
uninterrupted service or which is otherwise approved by the Administration
Committee if the period of such leave does not exceed 90 days, or if longer, so
long as the individual’s right to reemployment as an Employee is guaranteed
either by contract or statute; or (ii) transfers between locations of the
Company or between and among the Company and its Designated Subsidiaries. For
purposes of clarification, the disposition of a Designated Subsidiary shall
constitute a termination of the Continuous Status as an Employee of any Employee
employed by such Designated Subsidiary.
(h)    “Contributions” means all amounts credited to the account of a
Participant pursuant to the Plan.
(i)    “Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization of
the Company with or into another corporation, or any other transaction or series
of related transactions in which the Company’s stockholders immediately prior
thereto own less than 50% of the voting stock of the Company (or its successor
or parent) immediately thereafter.
(j)    “Designated Broker” shall mean Smith Barney, or such other institution
selected by the Administration Committee.
(k)    “Designated Subsidiaries” means all Subsidiaries organized under the laws
of any state of the United States of America, except with respect to any of such
Subsidiaries which the Board or the Administration Committee has determined is
not eligible to participate in the Plan; provided, however, that Subsidiaries
employing as a service for clients any worksite, leased, or similar type
employees under a professional employer, employee leasing, or similar type of
employment relationship shall not be Designated Subsidiaries.
(l)    “Employee” means any person who is an employee of the Company or one of
its Designated Subsidiaries for tax purposes and who is customarily employed
thereby for at least twenty hours per week.
(m)    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
(n)    “Fair Market Value” means, for any date, the closing sales price of a
Share on the primary exchange on which the Common Stock is traded on such date
or, in the event that the Common Stock is not traded on such date, then the
immediately preceding trading date.
(o)    “Maximum Number of Shares” means an amount of Shares equal to the
quotient of (x) $12,500 divided by (y) the Fair Market Value of a Share on the
first day of the applicable Offering Period.
(p)    “New Purchase Date” shall have the meaning ascribed to it in Section
16(b).
(q)    “Offering Date” means the first day of each Offering Period, as
determined in accordance with Section 3.
(r)    “Offering Period” means the period described in Section 3.
(s)    “Plan” means this Automatic Data Processing, Inc. Amended and Restated
Employees’ Savings–Stock Purchase Plan.
(t)    “Participant” means an eligible Employee who has elected to participate
in the Plan in accordance with Section 5.
(u)    “Purchase Date” means the last day of each Offering Period.
(v)    “Purchase Price” means an amount equal to 95% of the Fair Market Value of
a Share on the Purchase Date for an Offering Period.
(w)    “Reserves” shall have the meaning ascribed to it in Section 16(a).
(x)    “Rule 16b-3” means Rule 16b-3 adopted under Section 16 of the Exchange
Act.
(y)    “Share” means a share of Common Stock, as adjusted in accordance with
Section 16.
(z)    “Subsidiary” means a corporation which is a “subsidiary corporation” of
the Company within the meaning of Section 424(f) of the Code.
3.    Offering Periods. The Plan shall be implemented by a series of consecutive
Offering Periods commencing on July 2 and January 2 of each calendar year and
ending on the following January 1 and July 1, respectively; provided, however,
that the Administration Committee may determine that any Offering Period shall
commence on a different date and/or be of a different duration.
4.    Eligibility. Subject to the requirements of Section 5 and the limitations
imposed by Section 423(b) of the Code (and unless different dates are
established by the Administration Committee in respect of any Offering Period),
a person shall be eligible to participate in an Offering Period if such person
is (i) with respect to Offering Periods that commence on July 2, an Employee of
the Company or a Designated Subsidiary from the immediately preceding May 25th
(or, if such date is not a business day, the next following business day)
through and including the Offering Date for such Offering Period and (ii) with
respect to Offering Periods that commence on January 2, an Employee of the
Company or a Designated Subsidiary from the immediately preceding November 25th
(or, if such date is not a business day, the next following business day)
through and including the Offering Date for such Offering Period.
5.    Participation.
(a)    An eligible Employee may become a Participant in respect of an Offering
Period by electing to participate in the manner approved by the Administration
Committee. An Employee that elects to participate in an Offering Period shall do
so prior to the tenth day preceding the first day of the applicable Offering
Period (or, if such date is not a business day, the next following business
day), unless a different time for electing to participate is set by the
Administration Committee.
(b)    A Participant’s election shall indicate either a fixed dollar amount or a
non-fractional percentage of such Participant’s Compensation, in either case, as
may be determined by the Administration Committee, to be contributed during the
applicable Offering Period; provided, however, that (i) a Participant’s election
shall be subject to the limitations of Section 7(b), and (ii) a Participant
shall not be entitled to elect more than 5% of such Participant’s Compensation.
6.    Method of Payment of Contributions.
(a)    Payroll deductions shall be made from a Participant’s Compensation during
an Offering Period in an aggregate amount equal to the Participant’s
contribution election for such Offering Period. All payroll deductions made by a
Participant shall be credited to his or her account under the Plan. Participant
may not make a prepayment or any additional payments into such account. Payroll
deductions in respect of any Offering Period shall commence on the first full
payroll following the first day of the associated Offering Period and shall end
on the last payroll paid on or prior to the Purchase Date of such Offering
Period, unless sooner terminated by the Participant as provided in Section 10.
(b)    A Participant may elect at any time during an Offering Period (but with
prospective effect only) to reduce (but not increase) the payroll deduction
percentage he or she has elected in respect of such Offering Period in
accordance with such procedures as may be established by the Administration
Committee.
(c)    Participants on an authorized leave of absence during an Offering Period
may continue to participate in such Offering Period; provided, however, that a
Participant on an authorized leave of absence will have contributions suspended
during such leave of absence and, absent any other instruction from such
Participant, such contributions will resume upon the next payroll following such
Participant’s return from such leave of absence.
(d)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 7(b) herein, a Participant’s payroll
deductions may be decreased by the Company to zero during any Offering Period.
7.    Grant of Option.
(a)    On each Offering Date, each Participant shall be deemed to have been
granted an option to purchase as many Shares (rounded down to the nearest whole
Share or fractional Share as determined by the Board or the Administrative
Committee) as may be purchased with his or her Contributions during the related
Offering Period at the Purchase Price; provided, however, that such option shall
be subject to the limitations set forth in Section 7(b) below, Section 11, and
may be reduced pursuant to Section 6, in each case, if applicable.
(b)    Notwithstanding any contrary provisions of the Plan, each option to
purchase Shares under the Plan shall be limited as necessary to prevent any
Employee from (i) immediately after the grant, owning capital stock of the
Company and holding outstanding options to purchase capital stock of the Company
possessing, in the aggregate, more than five percent of the total combined
voting power or value of all classes of stock of the Company or of any
Subsidiary, including for this purpose any stock attributed to such Employee
pursuant to Section 424(d) of the Code, (ii) acquiring rights to purchase stock
under all employee stock purchase plans (as described in Section 423 of the Code
or any other similar arrangements maintained by the Company or any of its
Subsidiaries) of the Company and its Subsidiaries which accrue at a rate that
exceeds $25,000 of the Fair Market Value of such stock (determined at the time
such option is granted) for each calendar year in which such option is
outstanding and exercisable at any time or (iii) purchasing, in respect of any
Offering Period, more than the Maximum Number of Shares.
8.    Exercise of Option; Interest.
(a)    Unless a Participant withdraws from the Plan as provided in Section 10,
his or her option for the purchase of Shares will be exercised automatically on
each Purchase Date, and the number of Shares subject to the option will be
purchased at the applicable Purchase Price with the accumulated Contributions in
his or her account. The Board or the Administration Committee may in its
discretion permit the issuance of fractional Shares. Interest on Contributions
(as calculated in accordance with Section 8(c)) and any amounts accumulated in a
Participant’s account that are not used to purchase Shares (if any) shall be
refunded to the Participant in cash. Notwithstanding Section 9 below, the Shares
purchased upon exercise of an option hereunder shall be deemed to be transferred
to the Participant as of the Purchase Date. During his or her lifetime, a
Participant’s option to purchase Shares hereunder is exercisable only by him or
her.
(b)    At the time an option granted under the Plan is exercised, in whole or in
part, or at the time some or all of the Common Stock issued to a Participant
under the Plan is disposed of, the Participant must make adequate provisions for
any applicable federal, state or other tax withholding obligations, if any,
which arise upon the Purchase Date or the disposition of the Common Stock. At
any time, the Company or a Designated Subsidiary may, but will not be obligated
to, withhold from the Participant’s compensation the amount necessary to meet
applicable withholding obligations, including any withholding required to make
available to the Company any tax deductions or benefits attributable to the sale
or disposition of Common Stock by the Participant earlier than as described in
Section 423(a)(1) of the Code.
(c)    Each Participant’s account shall be credited daily with interest at an
annual rate determined by the Administration Committee and such interest shall
be compounded daily.
9.    Delivery. As promptly as practicable after each Purchase Date, the number
of Shares purchased by each Participant upon exercise of his or her option shall
be deposited into an account established in the Participant’s name with the
Designated Broker. The Administration Committee may determine that, for eighteen
months following each Purchase Date, no Share purchased on such Purchase Date
may be transferred out of such Participant’s account with the Designated Broker
other than in connection with the “disposition,” as such term is used in Section
423(a)(1) of the Code, of such Share.
10.    Voluntary Withdrawal; Termination of Employment.
(a)    A Participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan at any time prior to each Purchase
Date by giving written notice to the Company in the manner directed by the
Company. All of the Participant’s Contributions, plus any interest, credited to
his or her account with respect to an Offering Period will be paid to him or her
as soon as administratively practicable after receipt of his or her notice of
withdrawal, his or her option for the current Offering Period will be
automatically terminated, and no further Contributions for the purchase of
Shares may be made by the Participant with respect to such Offering Period. A
Participant’s withdrawal from the Plan during an Offering Period will not have
any effect upon his or her eligibility to participate in a succeeding Offering
Period or in any similar plan that may hereafter be adopted by the Company.
(b)    Upon termination of the Participant’s Continuous Status as an Employee
prior to a Purchase Date for any reason, including retirement or death, the
Contributions, plus any interest, credited to his or her account will be
returned to him or her and his or her option will be automatically terminated;
provided, however, that in the event of the death of a Participant, the Company
shall deliver the Contributions, plus any interest, to the executor or
administrator of the estate of the Participant or, if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such amounts to the spouse or to any one or more
dependents or relatives of the Participant.
11.    Shares.
(a)    Subject to adjustment as provided in Section 16, the maximum number of
Shares which shall be made available for sale under the Plan shall be
65,000,000. If the Administration Committee determines at any time that, on a
given Purchase Date, the number of Shares with respect to which options are to
be exercised may exceed the number of Shares that are available for sale under
the Plan on such Purchase Date, the Board or the Administration Committee may in
its discretion provide (x) that the Company shall make a pro rata allocation of
the Shares available for purchase on such Purchase Date, in as uniform a manner
as shall be practicable and as it shall determine to be equitable among all
Participants exercising options to purchase Common Stock on such Purchase Date,
and continue all Offering Periods then in effect, or (y) that the Company shall
make a pro rata allocation of the Shares available for purchase on such Purchase
Date, as applicable, in as uniform a manner as shall be practicable and as it
shall determine to be equitable among all Participants exercising options to
purchase Common Stock on such Purchase Date, and terminate any or all Offering
Periods then in effect pursuant to Section 17 below.
(b)    The Participant shall have no interest or voting right in Shares covered
by his or her option until such option has been exercised.
(c)    Shares to be delivered to a Participant under the Plan will be registered
in the name of the Participant.
12.    Administration.
(a)    Subject to the express provisions of the Plan, the Administration
Committee shall supervise and administer the Plan and shall have full power to
adopt, amend and rescind any rules deemed desirable and appropriate for the
administration of the Plan and not inconsistent with the Plan, to construe and
interpret the Plan, and to make all other determinations necessary or advisable
for the administration of the Plan. The authority of the Administration
Committee includes, without limitation, the authority to (i) determine
procedures for setting or changing payroll deduction percentages, and obtaining
necessary tax withholdings, and (ii) adopt amendments to the Plan in accordance
with Section 17. The determinations of the Administration Committee shall be
final, binding, and conclusive.
(b)    The Board and the Administration Committee may delegate any or all of
their authority and obligations under this Plan to such committee or committees
(including without limitation, a committee of the Board) or officer(s) of the
Company as they may designate. Notwithstanding any such delegation of authority,
the Board may itself take any action under the Plan in its discretion at any
time, and any reference in this Plan document to the rights and obligations of
the Administration Committee shall be construed to apply equally to the Board.
Any references to the Board mean only the Board.
13.    Transferability. Neither amounts accumulated in a Participant’s account
nor any rights with regard to the exercise of an option or to receive Shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution, or as
provided in Section 10) by the Participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.
14.    Use of Funds. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions.
15.    Reports. Statements of account will be made available to Participants by
the Company or the Designated Broker in the form and manner designated by the
Administration Committee.
16.    Adjustments Upon Changes in Capitalization; Corporate Transactions.
(a)    Adjustment. Subject to any required action by the stockholders of the
Company, (i) the number of Shares covered by each option under the Plan that has
not yet been exercised, (ii) the number of Shares that have been authorized for
issuance under the Plan but have not yet been placed under option (collectively,
the “Reserves”), and (iii) the number of Shares set forth in Section 11 above,
shall, if applicable, be proportionately adjusted for any increase or decrease
in the number of issued Shares resulting from a stock split, reverse stock
split, stock dividend, subdivision, combination or reclassification of the
Common Stock (including any such change in the number of shares of Common Stock
effected in connection with a change in domicile of the Company), or any other
increase or decrease in the number of Shares effected without receipt of
consideration by the Company, or any increase or decrease in the value of a
Share resulting from a spin-off or split-up; provided, however, that conversion
of any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Administration Committee, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issue by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares subject to an
option.
(b)    Corporate Transactions. In the event of a dissolution or liquidation of
the Company, any Offering Period then in progress will terminate immediately
prior to the consummation of such action, unless otherwise provided by the
Board. In the event of a Corporate Transaction, each option outstanding under
the Plan shall be assumed or an equivalent option shall be substituted by the
successor corporation or a parent or subsidiary of such successor corporation.
In the event that the successor corporation refuses to assume or substitute for
outstanding options, each Offering Period then in progress shall be shortened
and a new Purchase Date shall be set (the “New Purchase Date”), as of which date
any Offering Period then in progress will terminate. The New Purchase Date shall
be on or before the date of consummation of the Corporate Transaction and the
Board shall notify each Participant in writing, at least ten days prior to the
New Purchase Date, that the Purchase Date for his or her option has been changed
to the New Purchase Date and that his or her option will be exercised
automatically on the New Purchase Date, unless prior to such date he or she has
withdrawn from the Offering Period as provided in Section 10. For purposes of
this Section 16, an option granted under the Plan shall be deemed to be assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon a Corporate Transaction, each holder of an option under the
Plan would be entitled to receive upon exercise of the option the same number
and kind of Shares of stock or the same amount of property, cash or securities
as such holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to the transaction, the
holder of the number of shares of Common Stock covered by the option at such
time (after giving effect to any adjustments in the number of Shares covered by
the option as provided for in this Section 16); provided, however, that if the
consideration received in the transaction is not solely common stock of the
successor corporation or its parent (as defined in Section 424(e) of the Code),
the Board may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in Fair Market Value to
the per Share consideration received by holders of Common Stock in the
transaction.
(c)    Sales of Designated Subsidiaries and Business Units. In the event the
Company consummates the sale or transfer of a Designated Subsidiary, business
unit or division to an unaffiliated person or entity, or the spin-off of a
Designated Subsidiary, business unit or division to shareholders during an
Offering Period, the Contributions, plus any interest thereon (if any), credited
to the account of each Participant employed by such Designated Subsidiary,
business unit or division, as applicable, as of the time of such sale, transfer
or spin-off with respect the offering to which such Offering Period relates,
will be returned to the Participant and the Participant’s option will be
automatically terminated.
(d)    Other Adjustments. The Administration Committee may, if it so determines
in the exercise of its sole discretion, also make provision for adjusting the
Reserves, as well as the price per Share covered by each outstanding option, in
the event that the Company effects one or more reorganizations,
recapitalizations, rights offerings or other increases or reductions of shares
of its outstanding Common Stock, and in the event of the Company’s being
consolidated with or merged into any other corporation.
17.    Amendment or Termination.
(a)    The Board may at any time and for any reason terminate the Plan. Except
as provided in Section 16, no such termination of the Plan may affect options
previously granted, provided that the Plan or an Offering Period may be
terminated by the Board on a Purchase Date or by the Board’s setting a new
Purchase Date with respect to an Offering Period then in progress if the Board
determines that termination of the Plan and/or the Offering Period is in the
best interests of the Company and the stockholders or if continuation of the
Plan and/or the Offering Period would cause the Company to incur adverse
accounting charges as a result of a change after the effective date of the Plan
in the generally accepted accounting principles applicable to the Plan. Either
the Board or the Administration Committee may amend the Plan, provided, however,
that the Administration Committee may amend the Plan only to the extent required
to comply with applicable law. Except as provided in Section 16 and in this
Section 17, no amendment to the Plan shall make any change in any option
previously granted that adversely affects the rights of any Participant. In
addition, to the extent necessary to comply with Rule 16b-3 or Section 423 of
the Code (or any successor rule or provision or any applicable law or
regulation), the Company shall obtain stockholder approval in such a manner and
to such a degree as so required.
(b)    Without stockholder consent and without regard to whether any Participant
rights may be considered to have been adversely affected, the Board or the
Administration Committee shall be entitled to change the Offering Periods, limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the Board or
the Administration Committee determines in its sole discretion advisable that
are consistent with the Plan.
18.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
19.    Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such Shares pursuant thereto shall comply with all applicable
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
applicable state securities laws and the requirements of any stock exchange upon
which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
20.    Term of Plan; Effective Date. The Plan was originally adopted by the
Board on May 2, 1968, and approved by the Company’s stockholders on October 31,
1968, and has been amended and approved by stockholders from time to time since
then. The Plan, as amended and restated herein, is effective as of June 6, 2014
and shall continue in force and effect until terminated under Section 17.
21.    Additional Restrictions of Rule 16b-3. The terms and conditions of
options granted hereunder to, and the purchase of Shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b‑3. This Plan shall be deemed to contain, and such options shall
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b‑3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

1

